DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 05/26/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 15/773,016 filed 05/2/2018. This application is a U.S. National Stage entry of PCT/US2015/063976, filed 12/04/2015.
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 05/26/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 6/1/21 is acknowledged.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (“Shim”) US PG-Pub 2004/0145272 in view of Song et al. (“Song”) US PG-Pub 2005/0218755 and Matsumoto et al. (“Matsumoto”) US PG-Pub 2006/0267710.
Shim discloses in Figs. 1-4 an integrated circuit including at least one film bulk acoustic resonator (FBAR) device, the integrated circuit comprising: a bottom electrode (e.g. element 24); a bottom cavity (e.g. element 33) below the bottom electrode; a top electrode (e.g. element 22) above the bottom electrode; a top cavity (e.g. element 20) above the  top electrode; and a structure including a layer (e.g. element 32) of piezoelectric, the structure between the bottom electrode and the top  electrode.
Shim teaches the device structure as recited in the claim. The difference between Shim and the present claim is, inter alia, the recited bottom electrode structure. 
Song discloses an integrated circuit including at least one film bulk acoustic resonator                 (FBAR) device, the integrated circuit comprising: a bottom electrode (e.g. element 312, Fig. 4C) having a top section, a first side section, and a second side section; a bottom cavity (e.g. element 316) below the bottom electrode, the bottom cavity defined at least in part by the top section, the first side section, and the second side section of the bottom electrode (Fig. C); and a structure including a layer (e.g. element 313) of piezoelectric semiconductor material (similar to piezoelectric material of element 113 shown in Fig. 1, ¶¶[0024 and 0039]).
Song’s teachings could be incorporated with Shim’s device which would result in the claimed invention of a bottom electrode having a top section, a first side section, and a second side section; a bottom cavity below the bottom electrode, the bottom cavity defined at least in part by the top section, the first side section, and the second side section of the bottom electrode. 
	Regarding the structure thickness, while Shim teaches (¶[0038]) that the frequency of an FBAR is  mainly determined by the thickness of its piezoelectric film, Shim does not specifically disclose the thickness of the structure. 
Song discloses a structure thickness of 1-5 mµ is selected to produce a design center frequency (¶[0034]). Similarly, Matsumoto discloses employing a piezoelectric semiconductor material (e.g. AlN) having a thickness of 0.87 mµ which is superior from the view point of elasticity and temperature characteristics (¶¶[0039 and 0041]). 
	Both Song and Matsumoto teach employing piezoelectric semiconductor having a thickness range within the recited thickness range.
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.

Re claim 16, Song discloses wherein the piezoelectric semiconductor material comprises nitrogen and at least one of aluminum, gallium, or indium (¶¶[0024 and 0039]).    
9.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Matsumoto.
	Song discloses an integrated circuit including at least one film bulk acoustic resonator                 (FBAR) device, the integrated circuit comprising: a bottom electrode (e.g. element 312, Fig. 4C) having a top section, a first side section, and a second side section; a bottom cavity (e.g. element 316) below the bottom electrode, the bottom cavity defined at least in part by the  top section, the first side section, and the second side section of the bottom electrode (Fig. C); a top electrode (e.g. element 314, Fig. 4C) above the bottom electrode; a top cavity (e.g. the cavity delimited by elements 317 and 318, Fig. 4C) above the  top electrode; and a structure including a layer (e.g. element 313) of piezoelectric semiconductor material, the structure between the bottom electrode and the top  electrode.
	While Song discloses a structure thickness of 1-5 mµ is selected to produce a design center frequency (¶[0034]), Matsumoto discloses employing a piezoelectric semiconductor material (e.g. AlN) which is superior from the view point of elasticity and temperature 
 The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant's claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 16, Song discloses wherein the piezoelectric semiconductor material comprises nitrogen and at least one of aluminum, gallium, or indium (¶¶[0024 and 0039]). Similarly, Matsumoto discloses wherein the piezoelectric semiconductor material (e.g. AlN) comprising nitrogen and at least one of aluminum, gallium, or indium.    
10.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Song/Matsumoto or Song in view of Matsumoto as applied to claim 15 above, and further in view of Yamada et al. (“Yamada”) US PG-Pub 2004/0135144.
	Song/Shim/Matsumoto fail to teach a second layer comprising gallium and nitrogen.


	Re claim 18, Yamada discloses (¶[0033 and 0095]) a crystallinity characterized by an X-ray rocking curve full width at half maximum (FWHM) of 3° or less which is a range that lies within or overlaps the recited range.
 The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant's claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Allowable Subject Matter
11.	Claims 1-14 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses an integrated circuit including at least one film bulk acoustic resonator (FBAR) device including a first interconnect in contact with the top electrode; and a second interconnect that extends through the second layer and at least into the first layer as required in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893